Case 2:21-cv-00732-DSF-PD Document 20 Filed 08/25/21 Page 1 of 1 Page ID #:274
                                                                                   JS-6
  1
  2
  3
  4
  5
  6
  7
                           UNITED STATES DISTRICT COURT
  8
                         CENTRAL DISTRICT OF CALIFORNIA
  9
 10
      NATHANIEL GULLEY, an individual,              Case No. 2:21-cv-00732-DSF-PDx
 11
                                Plaintiff,          The Hon. Dale S. Fischer
 12                                                 United States District Court, Ctrm 7D
            vs.
 13
    THE HERTZ CORPORATION, a                        ORDER RE: DISMISSAL OF
 14 Florida corporation; and DOES 1                 ACTION WITH PREJUDICE
    through 25, inclusive,
 15
                 Defendants.
 16
 17
 18
 19         Having reviewed the parties’ Joint Stipulation for Dismissal of Action with
 20 Prejudice pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), it is hereby ordered that this
 21 entire action is dismissed with prejudice in its entirety with each party to bear his/its
 22 own respective costs and fees.
 23         IT IS SO ORDERED.
 24   DATED: August 25, 2021
 25                                          Honorable Dale S. Fischer
 26                                          UNITED STATES DISTRICT JUDGE

 27
 28
                                                1
                       ORDER RE: DISMISSAL OF ACTION WITH PREJUDICE
